Title: To John Adams from Hector McNeill, 9 October 1777
From: McNeill, Hector
To: Adams, John


     
      Sir
      Boston 9th Octor: 1777
     
     This will be handed you by Doctor John L Linn the Surgeon of our Ship, he goes to Congress with design to represent the hardships himself and others in that Capacity suffer at present from the inadequate appointments of Surgeons on board the Navy.
     I think that instead of crouding our Ships with Marine Officers, who are only a burthen, and of no Service in life on board a Ship—’twoud be well to give the Surgeons more encouragement, and reduce their number to one Subaltern on board the frigates; then let the Surgeon Share with the Lieutenants and Master, in place of the Capt: of Marines who is as useless a peice of furniture on board a Ship as a broken pair of Bellows at a Fire Side.
     How long shall we Languish here for want of Support. Here am Struggling with difficultys inumerable, and want of Cash has ever been our Lot since I have been in the Service.
     I was at one time last Spring four thousand pounds in advance for the Ship. I am now more than three thousand Dollars in advance and all this without fee or reward.
     I must confess that I am weary of such work. May I ask the favour of you—to think of me a Little now and then, if matters of greater importance will permit your thoughts to range so far from your daily Toils.
     May God Strengthen your hearts in this day of Trial, and save our Country by his almighty power. Your most Obedient Servant,
     
      Hector McNeill
     
    